PER CURIAM.
This cause came on to be heard on the motion of appellees to quash the interlocutory appeal pursuant to the provisions of Rule 3.9, Florida Appellate Rules, upon the ground that the same is frivolous and filed only for the purpose of delay, and it appearing to the Court from an examination of the record that the said motion is appropriate and seasonably made and that it is manifest that the questions raised on appeal are without substantial merit and need no further argument;
It is, accordingly, Ordered, Adjudged and Decreed that the motion to quash the appeal in this cause be and the same is hereby granted and the appeal is quashed.
KANNER, C. J., and PLEÜS and ALLEN, JJ., concur.